1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JOSEPH RAYMOND MCCOY,                             )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
9                                                      )
                      Plaintiff,                       )
                                                       )   ORDER SETTING INFORMAL TELEPHONIC
10            v.                                           DISCOVERY CONFERENCE REGARDING
                                                       )   PLAINTIFF’S UNFILED MOTION FOR
11                                                     )   PROTECTIVE ORDER
     STRONACH, et al.,
                                                       )
12                    Defendants.                      )   [ECF No. 165]
                                                       )
13                                                     )
14            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights
15   action pursuant to 42 U.S.C. § 1983. On September 24, 2019, Defendants filed a request for an
16   informal discovery conference regarding Plaintiff’s unfiled motion for a protective order which stayed
17   the taking of his deposition. On the basis of good cause, it is HEREBY ORDERED that:
18            1.      An informal telephonic discovery conference will be held on October 7, 2019, at 2:30
19                    p.m., in Courtroom 9 before the undersigned; and
20            2.      Defense counsel shall arrange for the participation of Plaintiff in the telephonic
21                    conference and shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672,
22                    prior to the hearing date, to receive instructions regarding the conference call.
23
24   IT IS SO ORDERED.
25
     Dated:        September 24, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
